DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Claim Objections
Claims 172, and 184-186 are objected to because of the following informalities:  Each of these claims has a status identifier of “Currently Amended”, yet no amendment to same is identified in any of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 198 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Newly-added claim 198 is found to depend from self (claim 198).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163, 164, 172, 183-186, 188, 189, 192, 194, and 197-198 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, independent claim 163 is reproduced below.

    PNG
    media_image1.png
    95
    502
    media_image1.png
    Greyscale

As presently worded, claim 163 specifies that the “uridine diphosphoglucose (UDP-Glu) molecule [is] attached to an added chemical compound, wherein the UDP-Glu molecule is no radioactive”.  It is not clear if the “added chemical compound” can be radioactive or whether the prohibition of the UDP-glucose not being radioactive encompasses any “added chemical compound” that is may be “attached” to.
Claims 164, 172, 183-186, 188, 189, 192, 194, and 197, which depend from claim 163, fail to overcome this issue and are similarly rejected.
Claim 198 recites the limitation "the UDP-Glu molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co.
Claims 163, 164, 172, 183, 192, and 197 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.). 
Rao et al., at paragraphs [0515], [0519] and [0520] teach of kits that comprise β-glucosyltransferase and uridine diphosphoglucose (UDPG; applicant’s “UDP-Glu.  As stated therein:
[0515] 86. The kit of paragraph 85, wherein the enzyme encoded by bacteriophages of the "T even" family is selected from the group consisting of alpha-glucosyltransferases, beta-glucosyltransferases, and beta-glucosyl-alpha-glucosyl-transferases.  (Emphasis added)

[0519] 90. The kit of paragraph 85, wherein the glucose or glucose-derivative donor substrate is uridine diphosphate glucose (UDPG).   (Emphasis added)

Rao et al., at paragraph [0173], teaches:
In some embodiments the glucose and glucose derivative donor substrates are radiolabeled for detection.

As seen in paragraph [0519], the “glucose-derivative donor substrate is uridine diphosphate glucose (UDP).”  
The aspect that the “glucose derivative” can, “in some embodiments”, be radiolabeled is deemed to fairly suggest that in other embodiments, it may not be radiolabeled and, thusly, is not radioactive, yet may be labeled with something other than a radioactive compound.  
Rao et al., at paragraph [0287], teach of a wide variety of suitable labels.  As disclosed therein:
[0287] The terms "label" or "tag", as used herein, refer to a composition capable of producing a detectable signal indicative of the presence of the target, such as, for example, a 5-hydroxymethylcytosine, in an assay sample. Suitable labels include radioisotopes, nucleotide chromophores, enzymes, substrates, fluorescent molecules, chemiluminescent moieties, magnetic particles, bioluminescent moieties, and the like. As such, a label is any composition detectable by spectroscopic, photochemical, biochemical, immunochemical, electrical, optical or chemical means.
The fact that the kit can comprise T4 bacteriophage β-glucosyltransferase and UDP-Glu, which is labeled, is deemed to meet limitations of claims 163 and 172.
Rao et al., in paragraph [0613], teach that a kit can also comprise buffers.  Such a showing is deemed to meet a limitation of claim 164.

Rao et al., have not been found to teach having the T4 bacteriophage β-glucosyltransferase in glycerol, much less frozen.

Thermo Scientific, at page 1, teaches:
Purified proteins often need to be stored for an extended period of time while retaining their original structural integrity and/or activity. The extent of storage ‘shelf life’ can vary from a few days to more than a year and is dependent on the nature of the protein and the storage conditions used. Optimal conditions for storage are distinctive to each protein; nevertheless, it is possible to suggest some general guidelines for protein storage and stability.

Thermo Scientific teaches combining proteins with glycerol, and that the proteins may be either kept in solution, which can comprise up to 50% glycerol, or that the samples can be frozen.  

Thermo Scientific has not been found to teach explicitly that the glycerol-containing mixtures are frozen.

Klippel et al., at column 11, last paragraph, teaches of kits that can comprise enzymes (kinase) and that they can comprise up to 50% glycerol and be stored frozen (limitation of claim 183).  As stated therein:
50% glycerol if the enzyme is to be stored frozen at -20.degree. C. to -70.degree. C. (Emphasis added)


In view of the above showings as to the state of the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the kit in Rao et al., whereby the enzyme T4 bacteriophage β-glucosyltransferase is stored in a mixture that comprises up to 50% glycerol, and is also stored in a frozen state.  Said ordinary artisan would have been motivated to do so for as noted by Thermo Scientific, such measures go to preserve the “original structural integrity and/or activity” of the protein/enzyme.

Neither Rao et al., Thermo Scientific, nor Klippel et al., have been found to teach the amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitation of claim 192.

Similarly, the aspect of UDP-Glu having for formula depicted in claim 197 is also deemed to be an inherent property of the UDP-Glu when bound to an added chemical compound, e.g., the labels listed by Rao et al.


In view of the above presentation and in the absence of convincing evidence to the contrary, claims 163, 164, 172, 183, 192, and 197 are rejected under pre-AIA  35 U.S.C. 103(a) . 

Claims 184-186, 188-200 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.), US 5,756,291 (Griffin et al.), and US 2006/0160110 A1 (Mizutani et al.).

See above for the basis of the rejection as it pertains to the disclosures of Rao et al., Thermo Scientific, and Klippel et al.

While Rao et al., does teach of UDP-Glucose (UDP-Glu; UDPG) comprising a detectable moiety, neither Rao et al., Thermo Scientific nor Klippel et al., have been found to teach UDP-glucose comprising a linker, much less biotin coupled to UDP-Glucose via the linker and that the linker may comprise a thiol or azide reactive group.

Huber et al., at column 3, third and fourth paragraphs, teach of coupling biotin to any of a variety of compounds, including proteins, and that one can also include the use of a linker that comprises an azide reactive group.  As stated therein:
Photo-activatable biotin derivatives are known. EP-A-0 155 854 and EP-A-0 187 323 describe azide-substituted phenyls/nitrophenyls which are coupled to biotin via an amine-containing linker. A photoreactive biotin derivative of the formula ##STR4## is described in the Boehringer Mannheim Biochemical Catalog, under the Id. Nos. 1292633 and 1292641.  (Emphasis added)

biotin derivatives are, however, only described for the labeling of DNA/RNA molecules, proteins in general and carbohydrates.  (Emphasis added)


Griffin et al., at column 8, penultimate paragraph, teaches not only using biotin attached to a linker, but that the biotin-linker complex can be used to label a uridine compound.  As stated therein:
Langer, P. R., et al., Proc Natl Acad Sci USA (1981) 78:6633-6637, described the synthesis of DNA and RNA using dUTP and UTP residues labeled with biotin through a linker at the C5 position. These labeled forms of dUTP and UTP were utilized by a number of DNA and RNA polymerases and are recognized by these enzymes when included in the oligomer template as thymidine or uridine.  (Emphasis added)

Goldman et al., column 7, last two paragraphs, teaches of the utility of labels and identifies biotin. As stated therein:
Label: A "label" or "labeled" substance means that an original substance is modified to include or incorporate a label such that the label permits the detection, capture, or, otherwise, monitoring of the labeled substance, which labeled substance may have undergone or participated in a chemical transformation, particularly, but not limited to, those transformations that are mediated by bacterial cell wall biosynthesis enzymes of potential interest. A "label" is also useful for distinguishing a compound by introducing thereto a traceable constituent. The label can take many forms, including but not limited to conventional radioisotopic labeling; chemical labeling, including metals, chelators, peptides, nucleic acids, receptors, lectins; immunogenic labeling, or a label with light scattering effect, and the like... (Emphasis added)

Thus, the labeling may comprise a radiolabel (e.g. 40 2p. 3H, and the like), an enzyme (e.g., peroxidase, alkaline or acid phosphatase, and the like), a bacterial label, a fluorescent label, an antibody (which may be used in a double antibody system), an antigen (to be used with a labeled antibody), a small molecule such as biotin (to be used with an avidin, streptavidin, or antibiotin system), a latex particle (to be used in a buoyancy or latex agglutination system), an electron dense compound such as ferritin (to be used with electron microscopy), or a light scattering particle such as colloidal gold, or any combinations or permutations of the foregoing. (Emphasis added)

Goldman et al., at column 8, fourth paragraph, teaches that biotin is a preferred label. As disclosed therein:
For reasons of ease and safety in the handling of the assay, it is preferred that it be chemically labeled, especially enzymatically or immunologically. In more preferred embodiments, the chemical label of choice is a hapten such as biotin, iminobiotin, fluorescein and the like. (Emphasis added) 

While Huber et al., Griffin et al., and Goldman et al., teach of incorporating a linker, and that it can be an azide, they have not been found to teach using a thiol linker.

Mizutani et al., in paragraph [0034], teach of a wide variety of different linkers and functional groups that can be added to a uridine.  As disclosed therein:
Certain exemplary derivatives include, but are not limited to, siRNAs or hybridizing polynucleotides having one or more of 2'-amino-butyryl-pyrene -uridine, 2'-amino-cytidine, 2'-amino -uridine, 2'-deoxy -uridine, 2'-fluoro-cytidine, 2'-fluoro -uridine, 2,6-diaminopurine, 2'-amino-cytidine, 2-aminopurine, 4-thio -uridine, 5-amino-allyl -uridine, 5-bromo -uridine, 5-fluoro-cytidine, 5-fluoro -uridine, 5-iodo -uridine, 5-methyl-cytidine, 5-amino-allyl -uridine, deoxy-abasic, inosine, MN, N3-methyl -uridine, pseudouridine, purine ribonucleoside, ribavirin, ribo-thymidine, 5'-amino-C12 (12 carbon linker), 5'-amino-C3 (3-carbon linker), 5'-amino (5-atom linker), 5'-amino-C6 (6-carbon linker), 5'-biotin, 5'-Cy3, 5'-Cy5, 5'-Dabsyl, 5'-fluorescein, 5'-phosphate, 5'-photocleavable biotin, 5'-tetrachloro-fluorescein, 5' -thiol, 3'-amino modifier, 3'-inverted abasic, 3'-inverted deoxythymidine, 3'-puromycin, deoxy-guanosine, dideoxy-cytidine, 3' biotin, 3'-Cy3, 3'-Cy5, 3'-fluorescein, 3'-LC biotin, 3'-LC LC biotin, 3'-TAMRA, 5'-PEG-40K, 5'-pyrene, 3'-cholesterol, DNP, and/or 5'-TAMRA-hexyl linker.  (Emphasis added)

In view of the above teachings in the prior art of record, one of ordinary skill in the art would have been motivated to have incorporated a biotin label into UDP-Glu as Rao et al., teaches of “embodiments” where UDP-Glu is labeled, and that multiple labels that can be used, and that Goldman et al., teach use of biotin is a preferred embodiment for the stated benefits of “ease and safety”  as well as for the reasons that it “permits the detection, capture, or, otherwise, monitoring of the labeled substance”.  Said ordinary artisan would have also been motivated to have included a linker, including a linker with an azide group as disclosed by Huber, or a thiol 

Neither Rao et al., Thermo Scientific, Klippel et al., Huber et al., Goldman et al., or Mizutani et al., have been found to teach the amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitations of both claims 192 and 193.  Likewise, the structure of the UDP-Glu molecule depicted in newly-added claims 197-200 is similarly deemed to be an inherent property of the compounds disclosed by Rao et al., and/or Mizutani et al.

In view of the above analysis and in the absence of convincing evidence to the contrary. claims 184-186, 188-200 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.), US 6,913,895 B1 (Goldman et al.), and US 2006/0160110 A1 (Mizutani et al.).

Response to argument
Acknowledgement is made of the traversals of the prior rejections of claims under 35 USC 103(a) in the response of 12 August 2021, hereinafter the response.  
At pages 5-7 of the response argument is presented that the prior art does not teach UDP-Glu that is coupled to a compound, and that the UDP-Glu is not radioactive.  This argument has been considered and has not been found persuasive for as noted above, the aspect that Rao et al., teach that the “glucose derivative” can, “in some embodiments”, be radiolabeled is deemed to fairly suggest that in some other embodiments, it may not be radiolabeled and, thusly, is not radioactive, yet may be labeled with something other than a radioactive compound.  It was also noted that Rao et al., at paragraph [0287], teach of a wide variety of suitable labels.  As disclosed therein:
[0287] The terms "label" or "tag", as used herein, refer to a composition capable of producing a detectable signal indicative of the presence of the target, such as, for example, a 5-hydroxymethylcytosine, in an assay sample. Suitable labels include radioisotopes, nucleotide chromophores, enzymes, substrates, fluorescent molecules, chemiluminescent moieties, magnetic particles, bioluminescent moieties, and the like. As such, a label is any composition detectable by spectroscopic, photochemical, biochemical, immunochemical, electrical, optical or chemical means.

In view of the above analysis the rejection is maintained.
At pages 8-10 of the response said representative traverses the rejection of claims under 103(a), addressing individually the teachings of Huber et al., and Goldman et al., asserting, for example, at page 8, that “neither Huber nor Goldman teach, disclose, or even suggest a UDP-Glu molecule attached to an added chemical compound”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, Rao et al., teaches labeled uridine diphosphoglucose (UDP-Glu), and provides a listing of non-radioactive compounds that could be used.  As evidenced above, the 
For reasons of ease and safety in the handling of the assay, it is preferred that it be chemically labeled, especially enzymatically or immunologically. In more preferred embodiments, the chemical label of choice is a hapten such as biotin, iminobiotin, fluorescein and the like. (Emphasis added) 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 184-186, 188-200 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.), US 6,913,895 B1 (Goldman et al.), and US 2006/0160110 A1 (Mizutani et al.). 

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634